Citation Nr: 9911217	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  95-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to May 1979 
and from October 1982 to October 1994.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDING OF FACT

Permanent increase in pre-existing flat feet has not been 
demonstrated.


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  He contends that 
although pes planus was noted at the time of his entry on 
active duty for his first period of service, his military 
service aggravated the pre-existing disorder.  Specifically, 
the veteran maintains that his military service caused 
hyperpronation of the left foot and flat feet, greater on the 
left than on the right.  Therefore, a favorable determination 
has been requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1998).


With regard to aggravation of a pre-existing disability, VA 
regulations provide that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304.

In addition, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 C.F.R. § 3.306.

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.  

The veteran must satisfy three elements for the claim for 
service connection for flat feet to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Turning to the veteran's service medical records, the report 
of the veteran's February 1975 enlistment medical examination 
notes pes planus, apparently of second degree.  The report 
provides that the veteran had no pain as a result of his pes 
planus.  The service medical records for the veteran's first 
period of active duty are otherwise negative for complaints, 
findings, symptoms, or diagnoses pertaining to pes planus.

The veteran's feet were noted to be normal during an August 
1982 entrance medical examination.  Although the veteran made 
numerous complaints thereafter, clinical examination of his 
feet during most of his second period of active duty resulted 
in normal findings.  The report of a July 1986 periodic 
examination shows clinically normal feet.  In June and July 
1990, the veteran was given a profile for left foot pain 
secondary to trauma.  The report of a July 1991 periodic 
examination indicates that the veteran had asymptomatic 
bunions.  In March 1994, the veteran was seen at a service 
clinic where he apparently gave a history of an inversion 
injury to his left ankle while playing basketball two months 
previously.  He reported that the ankle had been painful ever 
since, and radiographic examination of the left ankle showed 
pes planus.  Thereafter, in March 1994, the veteran 
complained of bilateral pes planus and chronic ankle pain and 
sprains, and was given provisional diagnoses of flat feet and 
chronic bilateral ankle injury.  He was referred to orthotics 
and placed on a profile for flat feet.  An April 1994 profile 
provides that the veteran had left leg strain secondary to 
deteriorating arches.  A June 1994 periodic examination found 
that the veteran's feet were normal on clinical examination.  
The corresponding report of medical history provides that the 
veteran had experienced knee and ankle pain in 1994 due to 
his arches and that he was scheduled to receive orthotics.


Turing to post-service medical records, the report of a 
November 1994 VA examination reveals that the veteran gave a 
history of having fallen arches of both feet, beginning in 
1986.  He complained of pain with walking, said that he would 
develop shin splints with physical readiness training, and 
reported that he could not bear weight.  He described the 
pain as greater on the left than on the right.  He said that 
this had been a recurrent problem and that he had never had 
any kind of orthotic device. 

On physical examination, he had hyperpronation of the left 
foot when he walked, loss of the normal arch of the plantar 
fascia and subluxation of the talonavicular joint.  Results 
of radiographic examination of the feet were interpreted by 
the examiner as showing pes planus and were interpreted by 
the radiologist as showing the suggestion of pes planus on 
the left.  The diagnostic impression by the examiner was pes 
planus, greater on the left than on the right.

The veteran's service medical records for the period from 
August 1990 to October 1994 show that he was on a profile for 
his pes planus during his last several months of active duty.

In connection with the April 1997 remand, in May 1997 the RO 
asked the veteran to identify healthcare providers who had 
treated him for flat feet, and complete and submit release of 
information forms.  The claims file does not contain a 
response from the veteran.  The Board points out that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Also in connection with the Board's April 1997 remand, the 
veteran was provided a VA examination in October 1997.  He 
reported that he had begun using orthotics two months earlier 
with an improvement of symptoms.  The veteran was concerned 
that shin splints and cramps from which he suffered on active 
duty were related to his flat feet, and could have been 
prevented with the use of orthotic shoe inserts on active 
duty.  

On physical examination, there was evidence of mild bilateral 
pes planus and bilateral hallux valgus deformities.  No other 
abnormality of the feet was detected.  Radiographic 
examination showed bilateral hallux valgus deformity, and pes 
planus was suggested.  The rest of the examination was within 
normal limits.  

The diagnosis was bilateral mild pes planus.  The examiner 
noted that the condition was idiopathic in nature and was 
present at the time of the veteran's entry in the military.  
After reviewing the veteran's claims file, the examiner 
expressed the "opinion that the veteran's pes planus did not 
undergo a permanent increase in severity beyond the nature 
[sic] progress of the disorder during his period of active 
duty."  The examiner provided that while the use of orthotic 
inserts during the time that the veteran had served in the 
military might have relieved some of his symptoms, there was 
no evidence that his pes planus condition progressed in 
severity when comparing the current evaluation to his initial 
evaluation while serving in the military.  It was reiterated 
that the condition was currently causing "mild" disability 
and had improved with the use of orthotic shoe inserts.  

Based on a careful review of the record, the Board finds that 
the veteran's pes planus pre-existed service.  The Board also 
finds that the veteran had symptoms of pes planus in service.  
However, there is no competent medical evidence that the 
veteran's pes planus was aggravated by his service.  Ideally, 
a medical opinion asserting such aggravation would be based 
on a review of the record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In fact, in October 1997 a VA examiner 
reviewed the entire medical record and concluded that the 
progression of the veteran's pes planus had not been 
permanently increased or aggravated by the veteran's military 
service.  

The Board is cognizant of the personal opinions set forth by 
the veteran that his military service aggravated his pre-
existing pes planus.  However, while the veteran is competent 
to describe his observations relative to his health, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Espiritu, 2 Vet. App. at 492.

Because the competent medical evidence establishes that the 
veteran's military service did not permanently increase or 
aggravate his pre-existing pes planus, the preponderance of 
the evidence is against the claim, and the appeal based 
thereon must be denied.


ORDER

Entitlement to service connection for pes planus is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

